Motion Denied; Order filed October 12, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00682-CV
                                  ____________

MARIO TORRES AND ANA PATRICIA TORRES, INDIVIDUALLY AND
               A/N/F OF N.T., A MINOR, Appellants

                                       V.

 TEXAS CHILDREN’S HOSPITAL AND DR. JOHN DOE AND DR. JANE
                        DOE, Appellees


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-61396

                                    ORDER

      Appellants have filed a third emergency motion for relief under Rule 29.3 of
the Texas Rules of Appellate Procedure. On the morning of October 9, 2020, this
court issued its opinion and judgment disposing of this interlocutory appeal and
providing for this court’s order of October 5, 2020, granting emergency relief, to
remain in full force and effect until 5:00 p.m. on October 12, 2020. The same
morning appellants filed a second emergency motion, seeking further relief in this
court. We deemed that motion moot in this court in light of our disposition of the
interlocutory appeal and stated that any further relief should be pursued in the
Supreme Court of Texas. In their third emergency motion, appellants seek a further
extension of this court’s October 5, 2020 order. We deny appellants’ third
emergency motion. This court’s order of October 5, 2020, granting emergency
relief, remains in full force and effect until 5:00 p.m. on October 12, 2020.



                                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.